Citation Nr: 1230460	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-20 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating higher than 10 percent for residuals, status post left heel spur resection with plantar fascia release and history of heel pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

Entitlement to service connection for left foot calcaneal spur with heel pain (hereinafter "left foot disability") was established in February 2006, and the RO assigned an initial 10 percent schedular rating, effective January 2005.  

In March 2008, the Veteran filed a claim seeking a temporary total rating based upon surgery performed on his service-connected left foot disability in February 2008.  In July 2008, the RO issued a rating decision granting another temporary total rating pursuant to 38 C.F.R. § 4.30, effective February 22, 2008.  Thereafter, a 10 percent disability rating was assigned, effective May 1, 2008.  

In September 2008, the Veteran submitted a timely notice of disagreement as to the July 2008 rating decision and he subsequently clarified that he was only disagreeing with the 10 percent disability rating assigned from May 2008.  See December 2008 Summary of Informal Conference.  Accordingly, a May 2008 statement of the case was issued addressing the issue of entitlement to an increased rating for service-connected left foot disability from May 1, 2008, after which the Veteran perfected an appeal as to that issue by submitting a VA Form 9.  See June 2009 VA Form 9.  

On his June 2009 substantive appeal, the Veteran indicated that he wanted a Board hearing at his local RO.  However, in November 2010, the Veteran, through his representative, submitted a statement indicating that he would be unable to attend the hearing due to the physical limitations of his service-connected disabilities.  The Board finds that, because the Veteran effectively withdrew his request for a Board hearing in the November 2010 statement, all due process has been satisfied with respect to the Veteran's right to a hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  

REMAND

As noted above, the Veteran is seeking a disability rating higher than 10 percent for his service-connected left foot disability as of May 1, 2008.  

Review of the record reveals that the Veteran was afforded a VA/QTC examination in April 2009 to evaluate the current severity of his service-connected left foot disability.  The evidentiary record also contains VA treatment records dated from 2008 to 2010, which document treatment the Veteran has received for his service-connected left foot disability.  The Board notes that the Veteran was also afforded a VA/QTC examination in September 2009 to evaluate his service-connected right foot disability, which contains findings regarding his left foot disability.  

However, in December 2011, the Veteran submitted a statement indicating that he has been diagnosed with tarsal tunnel syndrome on the left side of his foot (suggesting it represented an increase in the severity of his service-connected left foot disability).  The VA treatment records show that the Veteran has intermittently complained of burning, shooting pain in the bottom of his left heel.  See VA treatment record dated April 2007 and April 2009.  The Board also notes that there is lay and medical evidence of record showing that the Veteran has continued to receive treatment from the Podiatry clinic at the Richmond, VA, VA Medical Center; however, the most recent VA treatment record associated with the paper and virtual claims file is dated in June 2010.  In evaluating this claim, the Board also finds probative that the Veteran, through his representative, has asserted that his service-connected left foot disability has increased in severity.  See June 2012 Appellant's Brief.  

Accordingly, the Board concludes that an updated VA examination is needed in order to evaluate the increased rating claim on appeal.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The Board also finds that, upon remand, efforts should be taken to obtain any outstanding VA treatment records, as that evidence may contain information and evidence relevant to the claim on appeal.  See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's treatment records from the VA Medical Center in Richmond, VA, dated from June 2010 to the present.  All efforts to obtain this evidence must be fully documented in the claims file.  

2. Thereafter, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his residuals, status post left heel spur resection with plantar fascia release and history of heel pain.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

The examiner is requested to identify all sensory, motor, and muscle impairments that are a result of the residuals, status post left heel spur resection with plantar fascia release and history of heel pain, including the range of motion of each joint affected and any additional functional impairment caused thereby.  

The examiner is also requested to provide details regarding any scar associated with the Veteran's service-connected left foot disability.  

Finally, the examiner must comment on the impact the Veteran's service-connected left foot disability has on his employability by specifically providing an opinion as to whether it is at least as likely as not that the Veteran's service-connected left foot disability renders him unable to secure and follow substantially gainful employment.  All opinions expressed must be accompanied by supporting rationale.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.  

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


